AMENDED AND RESTATED

EMPLOYMENT AND CONFIDENTIALITY AGREEMENT

This Employment and Confidentiality Agreement (this “Agreement”) is entered into
as of February 6, 2006, and amended and restated as of February 12, 2009, by and
among David G. Gionco (“Employee”) and Savient Pharmaceuticals, Inc., a Delaware
corporation having an address of One Tower Center, 14th Floor, East Brunswick,
NJ 08816 (the “Company”).

1.          Employment. The term of this Agreement shall extend from February 6,
2006 (the “Commencement Date”) until the second (2nd) anniversary of the
Commencement Date; provided, however, that the term of this Agreement shall
automatically be extended for an additional one (1) year period on the second
(2nd) anniversary of the Commencement Date and each anniversary thereafter
unless, not less than 90 days prior to each such date, either party shall have
given notice to the other that it does not wish to extend this Agreement. The
term of this Agreement shall be subject to termination as provided in Section 9
and may be referred to herein as the “Employment Term.”

2.

Employment Duties.

(a)      During the Employment term, Employee shall work for the Company, as and
with the title of Vice-President, Chief Financial Officer & Treasurer reporting
to directly to the President of the Company. In this position, your
responsibilities will generally include, in coordination with the President,
senior management, the Board of Directors and its Audit & Finance Committee, (i)
leading all financial functions and initiatives of the Company in compliance
with applicable SEC, IRS, Federal and State laws, (ii) the direction and
structure of the Company’s financial operations and financial reporting
controls, and the development of financial strategic, operational and policy
plans and policies, (iii) the implementation of financial programs and
initiatives to ensure the aggressive and successful Company growth consistent
with established goals, objectives and policies, (iv) as directed or requested
by the President, senior management or the Board and its Audit & Finance
Committee, liaise and communicate with media, security analysts, institutional
investors and security holders to effectively communicate the strategic vision
and plans of the Company, and (v) such other duties and matters which may from
time-to-time be assigned by the President of the Company, the Board of Directors
or its Audit & Finance Committee (the “Position”).

 

(b) Employee shall devote Employee’s full business time, effort, skill and
attention to the business of the Company and shall not be engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit, or other pecuniary advantage, unless such business activity is approved
by the President of the Company and the Chairperson of the Company’s Audit &
Finance Committee. The duties of Employee to be performed under this Agreement
shall be performed primarily at the office of the Company in East Brunswick, New
Jersey, subject to reasonable travel requirements on behalf of the Company.

 


--------------------------------------------------------------------------------

 

(c) Nothing contained herein shall be deemed to prevent or limit Employee’s
right to (i) engage in religious, charitable or other non-profit activities,
(ii) participate in industry trade organizations and conferences, (iii) make
passive investments in the securities of any publicly-owned corporation as
contemplated by Section 6 hereof, or (iv) make any other passive investments
which do not conflict with Section 5 hereof, in each case which do not otherwise
interfere in any material respect with Employee’s duties hereunder and provided
that Employee shall in all cases comply with Sections 6, 7 and 8 to the extent
applicable. Employee may serve as a director or non-competing business
enterprises such as investment firms and emerging companies so long as such
service (X) is not injurious to the Company, (Y) does not, in the opinion of the
Company, interfere or conflict with the duties and responsibilities of Employee
to the Company, and (Z) is approved in advance by the President and the Audit &
Finance Committee of the Company.

3.              Compensation and Benefits. In consideration of Employee’s
services hereunder, the Company shall provide Employee the following during the
Employment Term:

(a)         Base Salary. The Company shall pay Employee an annual base salary of
Two Hundred Eighty Thousand Dollars ($280,000), subject to annual adjustments in
the sole discretion of the Company (the “Base Salary”). Such Base Salary shall
be subject to applicable withholding, shall be payable bi-monthly in accordance
with the general practices of the Company in the payment of salaries to its
salaried employees, and shall be prorated for partial months.

(b)         Bonuses; Plan Participation. Employee shall be entitled to
participate in the Company’s annual short-term incentive program, as such
program may exist from time to time, at a level commensurate with the Position,
which level shall be established by the Company’s Compensation Committee in its
sole discretion. Currently, such short-term incentive bonus target for the
Position is established at thirty five percent (35%) of Base Salary, as from
time to time in effect, payable at such intervals as the Company pays bonuses to
its employees generally. Employee acknowledges that the amount of annual
short-term incentive, if any, to be awarded shall be at the sole discretion of
the Company’s Compensation Committee, may be less or more than the targeted
Annual bonus award, and will be based on a number of factors set in advance by
the Compensation Committee for each calendar year, including the Company’s
performance and, if applicable, the Employee’s individual performance. Nothing
in this Section 3(c) shall be construed as obligating the Company or the Board
to refrain from changing, and/or amending the short-term incentive program, so
long as such changes are equally applicable to all employees of the Company of
similar rank and management responsibility to Employee. To the extent that any
portion of the annual short-term incentive is to be measured by individual
performance objectives established for Employee, then Employee shall be provided
the opportunity to have input on the establishment of such objectives, provided,
however, that the final objectives shall be established in the reasonable
discretion of Employee’s immediate supervisor.

(c)         Long-Term Incentives. The Employee shall be eligible to participate
in the Company’s long-term incentive plan, as such shall be amended or
superseded from time to time provided, however, that nothing in this Section 3
(c) shall be construed as obligating the

 


--------------------------------------------------------------------------------

Company or the Board to refrain from changing, and/or amending the long-term
incentive plan, so long as such changes are equally applicable to all executive
employees in the Company.

(d) Health and Other Benefits. During the Employment Term, and as otherwise
provided within the provisions of each of the respective plans, the Company
shall provide to the Employee all benefits to which other employees of the
Company are entitled to receive, subject to the eligibility requirements and
other provisions of such arrangements as applicable to employees of the Company
generally. Such benefits shall include, but shall not be limited to, qualified
defined benefit and defined contribution retirement plans as may be in existence
or established during the term of this Agreement, group term life insurance,
health, dental and life insurance, and short-term and long-term disability. The
Employee shall likewise participate in any additional benefit as may be
established during the term of this Agreement, by standard written policy of the
Company. The Company shall not be obligated to institute, maintain, or refrain
from changing, amending, or discontinuing any benefit plan, program, or
perquisite, so long as such changes are equally applicable to all employees in
the Company.

(e) Vacation. Employee shall be entitled to twenty (20) days of paid vacation
annually, pro-rated for 2006, subject to the terms and conditions of the
Company's vacation policy and paid personal, sick days and holidays in
accordance with Company policy, as may be modified from time to time. Any unused
vacation days may be rolled-over or accumulated from year to year in accordance
with Company policy, and any accrued and unused vacation balance shall be
settled in cash upon any termination of Employee’s employment.

(f) Directors’ and Officers’ Insurance. The Company acknowledges and agrees that
Employee shall be a “covered employee” under its Directors’ and Officers’
Insurance Program, pursuant to the terms and conditions of such program, as such
program shall be amended or superseded from time to time in the sole discretion
of the Board of Directors of the Company.

(g) Conferences and Professional Organizations. Subject to the terms and
conditions of the Company’s employee policies and procedures, and subject to the
approval of Employee’s immediate supervisor, the Company shall reimburse
Employee for all reasonable fees and expenses associated with membership in a
reasonable number of professional or trade organizations selected by Employee or
associated with attendance at a reasonable number of professional continuing
education and/or industry conferences, exhibits, seminars or trade shows
selected by Employee.

(h) Benefits Not in Lieu of Compensation. No benefit or perquisite provided to
Employee shall be deemed to be in lieu of base salary, bonus, or other
compensation.

(i) Expenses. Upon Employee’s submission of proper supporting documentation, the
Company will promptly reimburse Employee for all items of travel and other
expenses which were reasonably incurred by Employee in performing services on
behalf of the Company which meet the then-standard criteria of the Company for
reimbursing expenses as provided to Employee in advance of incurring such
expenses.

 


--------------------------------------------------------------------------------

 

4.              Confidential Information. The Employee recognizes that he has
access to and knowledge of confidential and proprietary information of the
Company that is essential to the performance of his duties under this Agreement.
The Employee will not, during and for five (5) years after the term of his
employment by the Company, in whole or in part, disclose such information to any
person, firm, corporation, association, or other entity for any reason or
purpose whatsoever, nor shall he make use of any such information for his own
purposes, so long as such information has not otherwise been disclosed to the
public or is not otherwise in the public domain except as required by law or
pursuant to administrative or legal process.

5.              Inventions and Innovations. Employee agrees to communicate to
the Company, promptly and fully, and to assign to the Company, all inventions
and technical or business innovations, developed or conceived solely by
Employee, or jointly with others, while employed by the Company, which are
within the scope of the Company’s business, or which were developed on the time
of the Company, or which utilized materials or information of the Company.
Employee further agrees to, without additional compensation of any form, execute
all necessary papers and otherwise to assist the Company, at the Company’s sole
expense, to obtain patents or other legal protection as the Company deems fit,
and to assist in perfecting in the Company all rights granted to it hereunder.
As to any such inventions and technical or business innovations, said inventions
and innovations are to be the property of the Company, whether or not patented,
copyrighted or published. Both the Company and Employee intend that all original
works of authorship created by Employee while in the employ of the Company will
be works for hire within the meaning of applicable copyright laws and shall
belong to the Company.

6.              Noncompetition and Nonsolicitation. From the Commencement Date
of this Agreement until six (6) months following the Employee’s Effective Date
of Termination for any reason, the Executive will not: (a) directly or
indirectly own any equity or proprietary interest in (except for ownership of
shares in a publicly traded company not exceeding three percent (3%) of any
class of outstanding securities), or be an employee, agent, director, advisor,
or consultant to or for any competitor of the Company, whether on his own behalf
or on behalf of any person (for the purposes of this agreement, “competitor of
the Company” shall mean a company which competes directly in the same
therapeutic area within the pharmaceutical industry with a significant portion
of its business); or (b) undertake any action to induce or cause any customer or
client to discontinue any part of its business with the Company or (c) take any
action that would impair the value of the business or assets of the Company or
any Affiliate, including, without limiting the generality of the foregoing, any
action that would interfere with contractual relationships of the Company or any
Affiliate with customers, suppliers, employees or others, or any action that
would result in material harm to the reputation of the Company or any Affiliate.
During the term of this Agreement, and for a period of twelve (12) months
following the Employee’s termination of employment for any reason, the Employee
agrees not to actively solicit any employee of the Company to terminate his or
her employment with the Company or to interfere in a similar manner with the
business of the Company.

7.              Covenant Not to Take Certain Actions. While Employee is employed
by the Company or any Company Affiliates, Employee shall not knowingly take any
action that would impair the value of the business or assets of the Company or
any Company Affiliates, including, without limiting the generality of the
foregoing, any action that would interfere with contractual relationships of the
Company or any Company Affiliates with customers, suppliers, employees

 


--------------------------------------------------------------------------------

or others, or any action that would result in material harm to the reputation of
the Company or any Company Affiliates. It is understood that acts taken by
Employee in the good faith performance of Employee’s duties as specified in this
Agreement shall not provide the Company with any claim under this Section 7.

8.              Acknowledgements Respecting Restrictive Covenants. Employee
acknowledges and agrees that: (a) the covenants contained in Sections 4, 5, 6
and 7, including without limitation the Noncompetition Covenant, are being given
to protect the goodwill, trade secrets and other Confidential Information of the
Company; (b) because of the nature of the business in which the Company and its
Affiliates are engaged and because of the nature of the Confidential Information
to which Employee has access, it would be impractical and excessively difficult
to determine the actual damages of the Company and its Affiliates in the event
Employee breached any of such covenants; and (c) remedies at law (such as
monetary damages) for any breach of Employee’s obligations under such covenants
would be inadequate. Employee therefore agrees and consents that, if Employee
commits any breach of a covenant under Section 4, 5, 6 or 7, the Company shall
have the right (in addition to, and not in lieu of, any other right or remedy
that may be available to it) to temporary and permanent injunctive relief from a
court of competent jurisdiction, without posting any bond or other security and
without the necessity of proof of actual damage and to suspend the payment and
provision of any severance benefits to which Employee may be entitled to at such
time under Section 10 hereof, if any, pending final adjudication of the matter.
With respect to any provision of Section 4, 5, 6 or 7 finally determined by a
court of competent jurisdiction to be unenforceable, Employee and the Company
hereby agree that such court shall have jurisdiction to reform this Agreement or
any provision hereof so that it is enforceable to the maximum extent permitted
by law, and the parties agree to abide by such court’s determination. If any
provision of Section 4, 5, 6 or 7 is determined to be wholly or partially
unenforceable in any jurisdiction, such determination shall not be a bar to or
in anyway diminish the Company’s right to enforce any such provision in any
other jurisdiction.

9.              Termination of Employment. Employee’s employment hereunder may
be terminated during the Employment Term under the following circumstances:

(a)         Termination by Company for Cause. At any time during the Period of
Employment, the Company may terminate Employee’s employment hereunder for Cause.
For purposes of this Agreement, “Cause” shall mean: (i) conduct by Employee
constituting gross negligence or a material act of willful misconduct in the
performance of his duties, including, without limitation, misappropriation of
funds or property of the Company or any of its affiliates other than the
occasional, customary and de minimis use of Company property for personal
purposes; (ii) criminal or civil conviction of Employee, a plea of nolo
contendere by Employee or conduct by Employee that would reasonably be expected
to result in material injury to the reputation of the Company if he were
retained in his position with the Company, including, without limitation,
conviction of a felony involving moral turpitude; (iii) Employee intentionally
and willfully fails to perform reasonably assigned duties within the normal and
customary scope of the Position which has continued for more than fifteen (15)
days following written notice of such non-performance from the Company; (iv)
Employee materially breaches of any of the provisions of this Agreement and such
breach is not corrected within fifteen (15) days following written notice of
such breach; or (v) a violation by Employee of the Company’s

 


--------------------------------------------------------------------------------

employment policies which has continued for more than fifteen (15) days
following written notice of such violation from the Company, provided, however,
with respect to subsections (iii) through (v) of this Section 9 (a) immediately
above, to the extent such non-performance, breach or violation is reasonably
determined by the Company to be curable and provided such non-performance,
breach or violation has not previously occurred.

For purposes of this Section, no act, or failure to act, on Employee’s part
shall be considered “willful” unless done, or omitted to be done, by him not in
good faith and without reasonable belief that his action or omission was not in
the best interest of the Company.

(b)         Termination by Company Without Cause. In addition to the Company’s
termination rights in Section 9(a), the Company may terminate Employee’s
employment with the Company and all Company Affiliates at any time during the
Employment Term without Cause pursuant to this Section 9(b), which termination
shall be effective upon the giving of at least thirty (30) days notice of such
termination by the Company to Employee.

(c)         Death. Employee’s employment with the Company and all Company
Affiliates shall terminate upon his death.

(d)         Disability. Employee’s Employment with the Company and all Company
Affiliates shall terminate upon his Disability. For purposes of this Agreement,
“Disability” shall mean the incapacity of Employee due to physical or mental
illness or other physical disability such that a physician selected by agreement
of Employee (or Employee’s legal guardian) and the Company determines that it is
more likely than not that Employee will be unable to fully perform Employee’s
duties hereunder and that such incapacity will continue for a period of at least
one hundred eighty (180) days. If Employee (or Employee’s legal guardian) and
the Company are unable to agree upon the selection of a physician, then each
shall select a physician and a third physician selected by agreement of these
two physicians shall make the determination whether such incapacity will
continue for a period of at least one hundred eighty (180) days.

(e)         Termination by Employee for Good Reason. Except in the instance of a
Change of Control, as defined in Section 10(b), this Section 9(e) shall only
become effective when at least twelve (12) months have elapsed since the
Commencement Date. Prior to this Section 9(e) becoming effective, any notice of
termination by Employee may only be given pursuant to Section 9(f). Upon the
giving of at least thirty (30) days notice by Employee, Employee may terminate
his employment with the Company for Good Reason, provided Employee shall have
given such notice of termination within thirty (30) days from the date he learns
of action taken by the Company that allows the Employee to terminate his
employment for Good Reason. Such termination must occur within 60 days after the
giving of notice. For purposes of this Agreement, “Good Reason” shall mean any
of the following:

(i)             Without Employee’s express written consent, there is a
significant and continuing reduction in Employee’s scope of duties,
responsibility and authority as in effect for the preceding six (6) months;

 


--------------------------------------------------------------------------------

 

(ii)           The Company requiring Employee, without his express written
consent, to be based at a location more than thirty-five (35) miles away from
the principal place of employment as of Commencement Date;

(iii)          Except in the event of a circumstance where such change is
equally applicable to all employees of similar rank within the Company, the
Employee’s base salary is lowered by 20% or more without Employee’s express
written consent; or

(iv)          Failure by the Company to renew the Employment Term as
contemplated by Section 1.

(f)          Voluntary Termination by Employee. Employee may terminate his
employment with the Company at any time and for any reason by giving Notice of
Termination to the Company delivered at least thirty (30) calendar days prior to
the Effective Date of Termination. Notwithstanding the foregoing, upon receipt
of such notice from the Employee, the Company may waive the thirty (30) day
notice period, in whole or in part, and make such termination of employment
effective immediately or at any date within such thirty (30) day period.

10.

Compensation Upon Termination.

(a)         Termination Generally. If Employee’s employment is terminated by the
Company pursuant to Sections 9(a), 9(c), 9(d) or by the Employee pursuant to
Section 9(f), no payment of any compensation pursuant to Section 3 hereof shall
be made to or on behalf of Employee, except payment for services (at Employee’s
then-annual base salary) previously rendered to the Company by Employee prior to
the date of such termination, payment of any employee benefits in which
Employee’s interest is then vested, payment for accrued but unused vacation and
sick days and payments of unpaid expense reimbursements, provided, however, that
in the event Employee’s employment is terminated by the Company pursuant to
Section 9(d) then Employee shall also be entitled to a pro-rated portion of
Employee’s short-term incentive bonus target for the fiscal year in which the
effective date of termination occurs, such pro-rated portion arrived at by
multiplying Employee’s short-term incentive bonus target by a fraction, the
numerator of which is the number of completed days of employment in the
then-existing fiscal year through the effective date of termination, and the
denominator of which is three hundred sixty-five (365). (the “Accrued
Benefits”).

(b)         Termination by the Company Without Cause or by Employee for Good
Reason. In the event of a termination of Employee’s employment by the Company
without Cause or by Employee for Good Reason, in either instance with or without
a Change of Control, as defined below, the Company shall:

(i)             Continue to pay Employee a base salary (as in effect on the date
of termination) for a period of 52 weeks (the “Severance Period”) beginning the
day following the effective date of termination, such payments during the
Severance Period shall be payable bi-monthly in accordance with the general
practices of the Company in the payment of salaries to its salaried employees;

 


--------------------------------------------------------------------------------

 

(ii)           Pay Employee any amounts owed to Employee as of the effective
date of termination for accrued and unused vacation pay through the Effective
Date of Termination and for any reimbursable business expenses, subject to the
submission of an appropriate expense report and documentation;

(iii)          Continue to provide or cause to be provided during the Severance
Period, group health, prescription, dental, vision plan and life insurance
coverage based upon the terms of the Company’s plans applicable to
similarly-situated active employees as of the date of termination, or if
continuation under the Company’s then current plans is not allowed, then
provision at the Company’s expense, in each instance subject to Employee
continuing to pay the same premium costs to Company as in effect prior to such
termination;

(iv)          Offer Employee continued health benefits as provided by COBRA
commencing at the end of the Severance Period upon the terms and conditions
available to employees of the Company as of the end of the severance period;

“Change of Control” shall mean and shall be deemed to have occurred if: (i) the
sale assignment, or transfer, in one or more transactions, all or substantially
all of the Company’s assets to any person(s) or entity(ies) other than the
Company or an affiliate of the Company; (ii) during any consecutive two (2) year
period, individuals who at the beginning of such period constituted the Board of
Directors of the Company (together with any new directors of the Company who are
approved by a vote of the majority of the directors) cease for any reason to
constitute a majority of the Company’s Board of Directors then in office; or
(iii) there occurs a reorganization, merger, consolidation or other corporate
transaction involving the Company, in each case, with respect to which the
shareholders of the Company, immediately prior to such transaction, do not own
more than 50 percent of the combined voting power of the Company or other
corporation resulting from such transaction.

(c)         No Mitigation. Employee shall not be required to mitigate the amount
of any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for herein be reduced by
any compensation earned by Employee as a result of employment by another
employer or by retirement benefits after the date of termination of Employee’s
employment.

(d)         Miscellaneous. Upon any termination of Employee’s employment
hereunder, Employee shall return all company issued property to the Company and
shall only retain ownership of and may remove from the Company all personal
property owned by him.

11.           Successors. This Agreement shall be binding on and inure to the
benefit of Employee, Employee’s heirs, executors, administrators and other legal
representatives and shall be binding on and inure to the benefit of the Company
and all Company Affiliates and their respective successors and assigns. If
Employee should die while any amounts would still be payable to him hereunder if
he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to his designee or,
if there be no such designee, to his estate.

 


--------------------------------------------------------------------------------

 

12.           Assignment. This Agreement, and the rights, duties and obligations
hereunder, may not be assigned or otherwise transferred by Employee except as
provided in Section 11. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to Employee, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place;
provided, that except as otherwise contemplated by the foregoing, the Company
may not assign this Agreement without the prior written consent of Employee.

13.           Miscellaneous. The failure of either party at any time or from
time to time to require performance of the other party’s obligations under this
Agreement shall in no manner affect the right to enforce any provision of this
Agreement at a subsequent time, and the waiver of any rights arising out of any
breach shall not be construed as a waiver of any rights arising out of any
subsequent or prior breach. The covenants and agreements of the parties
contained in this Agreement shall survive and remain in full force and effect in
accordance with their respective provisions beyond the date of termination of
Employee’s employment with the Company and all Company Affiliates to the extent
contemplated hereby. Employee agrees to inform any prospective new employer
(other than any Company Affiliates), before accepting employment, of the terms
of this Agreement and Employee’s continuing obligations under Sections 4, 5, 6
and 7.

14.           Gender. Whenever the context of this Agreement requires, words
used in the singular shall be construed to mean and include the plural and vice
versa, and pronouns of any gender shall be deemed to include and designate the
masculine, feminine, or neuter gender.

15.           Amendments. No amendment, modification or waiver of any provision
of this Agreement, shall be effective unless in writing and signed by the
Company and Employee.

16.           Notices. All notices, requests, demands and other communications
required or permitted under this Agreement shall be deemed to have been duly
given and made if in writing and served either by personal delivery or mailed,
postage prepaid, registered or certified mail, return receipt requested, to the
party for whom it is intended or one business day after having been dispatched
by an overnight courier service bearing the address set forth in this Agreement
for, or such other address as may be designated in writing hereafter by, such
party: (a) if to Employee, to the address set forth on the first page of this
Agreement; or (b) if to the Company, c/o General Counsel, Savient
Pharmaceuticals, Inc., One Tower Center, 14th Floor, East Brunswick, NJ 08816.

17.           Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, but all of which taken
together shall be one and the same instrument.

18.           Applicable Law. This Agreement will be governed by, and construed
in accordance with, the laws of the State of New Jersey, without reference to
principles of conflict of laws.

 


--------------------------------------------------------------------------------

 

19.

Jurisdiction.

(a)         Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the state courts of New Jersey and to the jurisdiction of the
United States District Court for the District of New Jersey, for the purpose of
any suit, claim, action, arbitration, hearing, investigation, charge, complaint,
demand or proceeding (each an “Action”) arising out of or relating to this
Agreement and each of the parties hereto irrevocably agrees that all claims in
respect of such Action may be heard and determined exclusively in New Jersey
state or federal court sitting in the City of Newark. Each of the parties hereto
agrees that a final judgment in any Action shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

(b)         Each of the parties hereto irrevocably consent to the services of
any summons and complaint and any other process in any other Action relating to
the transactions contemplated hereby, on behalf of itself or its property, by
the personal delivery of copies of such process to such party. Nothing in this
Section 19 shall affect the right of any party hereto to serve legal process in
any other manner permitted by law.

20.           Supercession. This Agreement supersedes and replaces any prior
agreement, whether oral or written, relating to the subject matter of this
Agreement.

21.           Severability; Reformation. Whenever there is any conflict between
any provision of this Agreement and any statute, law, regulation or judicial
precedent, the latter shall prevail, but in such event the provisions of this
Agreement thus affected shall he curtailed and limited only to the extent
necessary to bring there within the requirements of the law. In the event that
any provision of this Agreement shall be held by a court of competent
jurisdiction to be indefinite, invalid, void or voidable or otherwise
unenforceable, the balance of this Agreement shall continue in force and effect
unless such construction would clearly be contrary to the intentions of the
parties.

22.

Payments subject to Section 409A.

(a)         Subject to this Section 22, payments or benefits under Section 10
shall begin only upon the date of a “separation from service” of the Executive
(determined as set forth below) which occurs on or after the termination of the
Executive’s employment. The following rules shall apply with respect to
distribution of the payments and benefits, if any, to be provided to the
Executive under Section 10, as applicable:

(i)             It is intended that each installment of the payments and
benefits provided under Section 10 shall be treated as a separate “payment” for
purposes of Section 409A of the Code and the guidance issued thereunder
(“Section 409A”). Neither the Company nor the Executive shall have the right to
accelerate or defer the delivery of any such payments or benefits except to the
extent specifically permitted or required by Section 409A.

(ii)           If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is not a “specified employee” (within
the meaning of

 


--------------------------------------------------------------------------------

Section 409A), then each installment of the payments and benefits shall be made
on the dates and terms set forth in Section 10.

(iii)          If, as of the date of the “separation from service” of the
Executive from the Company, the Executive is a “specified employee” (within the
meaning of Section 409A), then:

(1)           Each installment of the payments and benefits due under Section 10
that, in accordance with the dates and terms set forth herein, will in all
circumstances, regardless of when the separation from service occurs, be paid
within the Short-Term Deferral Period (as hereinafter defined) shall be treated
as a short-term deferral within the meaning of Treasury Regulation §
1.409A-1(b)(4) to the maximum extent permissible under Section 409A. For
purposes of this Agreement, the “Short-Term Deferral Period” means the period
ending on the later of the 15th day of the third month following the end of the
Executive’s tax year in which the separation from service occurs and the 15th
day of the third month following the end of the Company’s tax year in which the
separation from service occurs; and

(2)           Each installment of the payments and benefits due under Section 10
that is not described in Section 22(a)(iii)(1) and that would, absent this
subsection, be paid within the six-month period following the “separation from
service” of the Executive from the Company shall not be paid until the date that
is six months and one day after such separation from service (or, if earlier,
the Executive’s death), with any such installments that are required to be
delayed being accumulated during the six-month period and paid in a lump sum on
the date that is six months and one day following the Executive’s separation
from service and any subsequent installments, if any, being paid in accordance
with the dates and terms set forth herein; provided, however, that the preceding
provisions of this sentence shall not apply to any installment of payments and
benefits if and to the maximum extent that that such installment is deemed to be
paid under a separation pay plan that does not provide for a deferral of
compensation by reason of the application of Treasury Regulation §
1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary separation
from service). Any installments that qualify for the exception under Treasury
Regulation § 1.409A-1(b)(9)(iii) must be paid no later than the last day of the
Executive’s second taxable year following his taxable year in which the
separation from service occurs.

(b)         The determination of whether and when a separation from service of
the Executive from the Company has occurred shall be made and in a manner
consistent with, and based on the presumptions set forth in, Treasury Regulation
Section 1.409A-1(h). Solely for purposes of this Section 4.4(b), “Company” shall
include all persons with whom the Company would be considered a single employer
under Section 414(b) and 414(c) of the Code.

 


--------------------------------------------------------------------------------

 

(c)         All reimbursements and in-kind benefits provided under the Agreement
shall be made or provided in accordance with the requirements of Section 409A to
the extent that such reimbursements or in-kind benefits are subject to Section
409A.

(d)         This Agreement is intended to comply with the provisions of Section
409A and the Agreement shall, to the extent practicable, be construed in
accordance therewith. The Company makes no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute deferred compensation subject to Section
409A and do not satisfy an exemption from, or the conditions of, Section 409A.

 

IN WITNESS WHEREOF, the parties have executed or caused to be executed this
instrument on the date first above written.

EMPLOYEE:

/s/ David Gionco

David G. Gionco

 

COMPANY:

Savient Pharmaceuticals, Inc.

/s/ Paul Hamelin

Paul Hamelin

President

 

 

 